department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp tl-n-5580-00 uilc internal_revenue_service national_office field_service_advice memorandum for robert d heitmeyer associate area_counsel sbse area detroit michigan cc ner mic from curtis g wilson assistant chief_counsel administrative provisions judicial practice cc pa apjp subject deceased taxpayers and elections under sec_6015 and sec_6015 this field_service_advice responds to your undated memorandum sent to us as an attachment to an e-mail dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose tl-n-5580-00 official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend w h w’s executor date date date date month year year year x y issue whether an executor of a deceased spouse’s estate may elect the application of sec_6015 and sec_6015 on behalf of a deceased individual conclusion an election under sec_6015 and sec_6015 must be timely made by the requesting spouse during his or her lifetime if the election is made during the requesting spouse’s lifetime then the executor of the requesting spouse’s estate may pursue the claim however the executor of a deceased spouse’s estate may not elect relief under sec_6015 or sec_6015 on behalf of a deceased spouse facts w and h were married and filed joint returns for year sec_1 through during year sec_1 through w and h claimed deductions on the joint returns relating to h's partnership interests h died on date and w died on date when w died she left an estate valued at approximately x in month of year the service made tefra adjustments to the joint returns for year sec_1 through the adjustments total approximately y on date w’s executor filed form_8857 request for innocent spouse relief electing relief under sec_6015 and sec_6015 w’s executor signed the form_8857 on w’s behalf the claim alleges that w did not participate in the preparation of the joint returns and that w was unaware of h’s tl-n-5580-00 partnership interests the claim also indicates that h invested in the partnerships pursuant to a financial planner’s advice law and analysis sec_6015 provides relief from joint_and_several_liability to individuals who file joint income_tax returns sec_6015 innocent spouse relief and sec_6015 allocation of liability offer relief to certain joint filers from liability that arises as a result of a deficiency the individual seeking relief under sec_6015 or sec_6015 must affirmatively elect relief under those sections see sec_6015 and sec_6015 sec_6015 does not indicate whether the executor of a deceased spouse’s estate may elect relief under sec_6015 or sec_6015 on behalf of a deceased spouse when the meaning of a statute is not clear the language of other statutes which apply to similar persons or relationships may be considered to derive the meaning of the statute in question 526_us_86 therefore although there is no indication in sec_6015 as to whether relief was intended for deceased individuals other sections of the internal_revenue_code may be helpful in determining the meaning of sec_6015 sec_6013 allows a husband and wife to elect to file a joint individual_income_tax_return the filing of such a return leads to the joint_and_several_liability from which spouses seek relief under sec_6015 sec_6013 unlike sec_6015 sec_6013 specifically provides rules for the availability of the joint election to deceased spouses sec_6013 provides that generally in the case of the death of one or both spouses the joint_return with respect to the decedent may be made only by his or her executor or administrator or in some cases by the surviving_spouse sec_6013 provides that a husband and wife may file a joint_return after the death of one of the spouses for the taxable_year in which the spouse died sec_6013 provides that if one of the spouses dies before the close of the taxable_year the status as husband and wife is determined on the date of the spouse’s death and sec_6013 provides that an executor may revoke the joint election of a spouse missing in action all of the references in sec_6013 regarding the treatment of deceased spouses indicate that congress considered and specifically provided that the sec_6013 joint_return election is available to deceased spouses and that the deceased spouse’s executor may make the election on behalf of the deceased spouse the explicit reference in sec_6013 to deceased spouses and executors in contrast to the omission in sec_6015 of any reference to deceased spouses and an executor’s right to make an election on behalf of a deceased spouse suggests that congress tl-n-5580-00 did not intend for an executor to be able to make an election under sec_6015 on behalf of a deceased spouse another election statute that is helpful in interpreting the statutory language of sec_6015 is sec_1033 sec_1033 allows a taxpayer who has had property involuntarily converted into cash to elect to limit the gain recognized on the involuntarily converted property if the taxpayer converts the cash into similar replacement_property within years sec_1033 does not specifically indicate whether an executor may receive the benefits of sec_1033 on behalf of a decedent but the case law under sec_1033 does address that issue under sec_1033 as long as the taxpayer makes a timely election during his or her lifetime the executor of the taxpayer’s estate may continue what the taxpayer started by converting the remaining cash into replacement_property and receive the benefits of limited gain under sec_1033 see eg chichester v united_states u s t c in in re estate of 454_f2d_208 4th cir the court found that an executor in continuing to purchase replacement_property under sec_1033 was acting on the deceased taxpayer’s behalf in completing what the deceased taxpayer had already started id in comparing the lack of any reference to deceased spouses in sec_6015 with the explicit reference to deceased spouses in sec_6013 we conclude that an executor cannot make an election under sec_6015 or sec_6015 on behalf of a deceased spouse the rationale in the sec_1033 cases can be also be applied to elections under sec_6015 and sec_6015 if a requesting spouse elects relief under sec_6015 or sec_6015 during his or her lifetime the requesting spouse’s executor or personal representative may pursue the claim however if the spouse did not elect to be relieved of liability during his or her lifetime the estate of the spouse cannot make an election under sec_6015 or sec_6015 on the deceased spouse’s behalf the language of sec_1033 is also helpful in interpreting sec_6015 in that sec_1033 uses the term taxpayer whereas sec_6015 uses the term individual under sec_1033 the term taxpayer was interpreted broadly because after the taxpayer’s death the estate is the entity that is responsible for paying the tax therefore the estate is the taxpayer and the executor is the fiduciary of the estate responsible for payment see in re 199_f2d_895 3d cir in contrast under sec_6015 an individual is entitled to relief individual is a much narrower term than taxpayer under 1the service decided to follow the decision in chichester in that it would no longer follow a per se rule that the provisions of sec_1033 that limit the recognition of gain would terminate upon the taxpayer’s death see a o d tl-n-5580-00 sec_7701 a taxpayer is defined as any person subject_to any internal revenue tax in sec_7701 a person is defined as including an individual a_trust estate partnership_association company or corporation because individual and estate are listed separately under the definition of person we conclude that the term individual does not include estate another useful tool in interpreting a statute is the legislative_history if the meaning of the statute is ambiguous then the legislative_history may be considered to determine how congress intended the statute to be applied 469_us_70 the lack of a reference in sec_6015 to deceased spouses and the rights of their executors creates an ambiguity in the statute the legislative_history to sec_6015 provides some guidance on how the statute should be interpreted as with sec_6015 the legislative_history to sec_6015 makes no reference to executors making elections on behalf of deceased spouses most of the legislative_history to sec_6015 focuses on the election to allocate liability under sec_6015 sec_6015 provides that spouses who are no longer married legally_separated or living apart for the months preceding the election may elect to allocate the joint liability sec_6015 the legislative_history identifies the typical case where relief is appropriate under sec_6015 as follows after a husband and wife have had marital discord and are divorced the husband may have left town and is difficult to find the irs locates the custodial_parent typically the wife who is more easily accessible and then becomes responsible for percent of the tax_deficiency that was a result of a filing while the marriage was in place senate floor debate for amendment no cong rec sec_4473 the legislative_history to sec_6015 indicates that sec_6015 was intended to relieve spouses who are saddled with a joint_and_several_liability attributable to a nonrequesting spouse who is inaccessible the legislative_history to sec_6015 is silent with respect to deceased spouses it does however make a reference to widows the legislative_history to sec_6015 provides that a taxpayer is no longer married if he or she is widowed h_r conf_rep no 105th cong 2d sess ndollar_figure the legislative_history does not say that a taxpayer is no longer married if he or she is deceased again the omitted reference to deceased spouses indicates that relief was not intended for deceased individuals under the fact scenario presented both w and h were deceased before sec_6015 was enacted w did not seek relief from joint_and_several_liability during her lifetime therefore w’s executor cannot elect the benefits of sec_6015 or sec_6015 on w’s behalf case development hazards and other considerations tl-n-5580-00
